Dowling, C. J.
Action by appellant against appellee upon two promissory notes. The complaint is in fourteen paragraphs, each of which alleges the execution by the appellee of the notes sued upon. A demurrer to each paragraph was sustained, and the appellant refusing to amend, judgment was rendered in favor of the appellee. Error is assigned upon the rulings of the court on the several demurrers.
The notes sued upon differ from that constituting the cause of action in the case of Second Nat. Bank v. Midland Steel Co., 155 Ind. 581, only in the circumstance that they were payable at a national bank in the State of Indiana. The questions presented and discussed in the briefs of counsel are the same as those involved in Second Nat. Bank v. Midland Steel Co., supra, and upon the authority of that case the judgment of the lower courtis reversed, with instructions to overrule the demurrers to the several paragraphs of the amended complaint, and for further proceedings in accordance with this opinion.